Case
 Case1-17-01085-ess
      1-19-46381-nhl Doc
                     Doc 277-3
                         18-9 Filed
                               Filed10/21/20
                                     10/14/20 Entered
                                               Entered10/21/20
                                                       10/14/2004:49:10
                                                                19:43:45




           EXHIBIT C
              Case
               Case1-17-01085-ess
                    1-19-46381-nhl Doc
                                   Doc 277-3
                                       18-9 Filed
                                             Filed10/21/20
                                                   10/14/20 Entered
                                                             Entered10/21/20
                                                                     10/14/2004:49:10
                                                                              19:43:45




---------- Forwarded message---------
From: Ward, Amber N. <Amber.Ward@navient.com >
Date: Tue, Oct 6, 2020 at 4:05 PM
Subject: IMPORTANT- PLEASE CALL!!
To:


Your file needs attention , and we have been trying to contact you. Your file manager is more than happy to
assist you! However , we are coming up on a deadline, so I encourage you to contact us directly as soon as
possible. We have options to assist you, but we have to communicate. Call our office so you are informed of
what options are available to you.



We are in the office Monday through Friday from 8am to 9pm EST and can be reached at 866-573-9891.



We hope to hear from you soon, so we are able to assist you in going over your options.



Thank you ,



Amber Ward
Private Credit Collections - Team Lead
765.283 .3226




                                                       1
